EXHIBIT 20 For Immediate Release May 11, 2010 BOWL AMERICA REPORTS THIRD QUARTER EARNINGS Bowl America Incorporated today reported fiscal year third quarter earnings of $.24 per share, a decrease from $.35 in the prior year’s comparable quarter.Earnings for the nine-month period ended March 28, 2010, fell to $.32 per share from $.52 per share in the prior year comparable period. Extreme winter weather in January and February, typically the strongest months for open play bowling, caused closures at all Virginia and Maryland centers.The severity of the three snow storms, two of them on weekends, prevented customers from traveling and resulted in unrecoverable loss of non-league business.Additionally, the Company incurred record expense for snow removal.The prior year quarter and nine month periods included insurance recovery of $194,000 that added approximately $.02 per share to after tax earnings. Tomorrow the Company will pay a regular quarterly dividend of $.155, making this the 38th consecutive year of increased regular dividends. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE Amex Exchange under the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available through the Company’s web site www.bowlamericainc.com. * BOWL AMERICA INCORPORATED Results of Operations (Unaudited) Thirteen Thirteen Thirty-nine Thirty-nine Weeks Ended Weeks Ended Weeks Ended Weeks Ended 03/28/10 03/29/09 03/28/10 03/29/09 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest and dividend income Earnings before taxes Net Earnings (1) $ Weighted average shares outstanding EARNINGS PER SHARE (1) Includes insurance recovery of $194,000 for the thirteen week period ended March 29, 2009, and $254,000 for the thirty-nine week period ended March 29, 2009. * SUMMARY OF FINANCIAL POSITION (Unaudited) Dollars in Thousands 03/28/10 03/29/09 ASSETS Total current assets including cash and short-term investment of $12,430 and $13,933 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
